Citation Nr: 0112905	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  95-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
cystic acne of the face, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1980 to September 
1980.

In a June 1994 rating decision, the RO denied the veteran's 
claim for a rating higher than 30 percent for service-
connected cystic acne of the face.  The June 1994 rating 
decision also denied service connection for a nervous 
condition secondary to a service-connected skin condition.  
The veteran timely appealed these issues to the Board of 
Veterans' Appeals (Board).

In April 1997, the Board denied entitlement to service 
connection for a nervous condition secondary to a service-
connected skin condition.  In addition, the Board remanded 
the issue of an increased rating for service-connected cystic 
acne of the face back to the RO for further development.

In February 2000, the Board denied the claim for a rating in 
excess of 30 percent for service-connected cystic acne of the 
face.  Disabled American Veterans represented the veteran 
throughout his appeal.  

The veteran appealed the Board's February 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), at which time he also changed his representative to 
a private attorney, Daniel G. Krasnegor.  In an October 2000 
Order, the Court granted a Joint Motion for Remand (Joint 
Motion) filed by the parties, vacating the Board's February 
2000 decision, and remanding the claim for a higher 
evaluation for cystic acne of the face back to the Board for 
compliance with the terms of the Joint Motion.  


REMAND

In the Joint Motion, the parties noted that Diagnostic Code 
7800, which governs ratings for disfiguring scars of the 
head, face or neck, provides that a 50 percent rating is 
warranted for complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant bilateral 
disfigurement, whereas in the Board's prior February 2000 
denial, the veteran was denied an increased rating on the 
basis that the veteran did not have a marked or repugnant 
bilateral deformity .  

Additionally, the Joint Motion noted that the VA's Schedule 
for Rating Disabilities (rating schedule) also provides that, 
when in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 may be increased to 
80 percent and a 30 percent rating may be increased to 50 
percent.  These criteria were not addressed by the Board.  

Likewise, the Joint Motion essentially noted that Board did 
not address whether, in addition to the 30 percent rating 
currently assigned for acne scarring, an additional separate 
rating (presumably for active acne, which may be evaluated, 
by analogy, under Diagnostic Code 7806) should be granted, 
pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
Esteban, the Court held that separate manifestations of the 
same disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.  
In the Joint Motion, the parties indicated that a new 
examination may be necessary in order to properly assess the 
veteran's disability level.

Pertinent to the issue on appeal, the Board notes that after 
the parties filed, and the Court granted, the Joint Motion, a 
significant change in law occurred.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, which, among 
other things, redefines the obligations of VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  Such development action may 
include requesting information as described in 38 U.S.C.A. 
§ 5106, as well as the accomplishment of a medical 
examination (or, obtaining a medical opinion) when such 
evidence may substantiate entitlement to the benefits sought.  
A claim may be decided without providing such assistance only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
Id.  

Under these circumstances, the Board finds that the veteran 
should be afforded a VA skin/scar examination to obtain 
findings pertinent to evaluating the severity of the 
disability and in answering the questions posed by the Joint 
Motion.  The examiner should take unretouched color 
photographs.  The examiner should render a specific finding 
as to whether the veteran has complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  The examiner should also 
indicate whether there is tissue loss, cicatrization, marked 
discoloration, color contrast, or the like.  Further, the 
examiner should indicate whether the veteran currently 
suffers from any active cystic acne as a disability separate 
from his acne scarring; if so, whether such condition is 
productive of exfoliation, exudation or itching, extensive 
lesions, systemic or nervous manifestations, ulceration, 
and/or crusting; and, if so, to what degree and affecting 
what particular areas.  

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include medical records from any VA facilities 
at which the veteran has received treatment, such as the VA 
Medical Center (VAMC) in Muskogee, Oklahoma.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
outstanding medical records from any other source(s) or 
facility(ies) identified by the veteran.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records from all VA medical 
facilities, to include the Muskogee VAMC; 
as well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his attorney should be duly 
notified.  The veteran should be informed 
that he may submit additional medical 
records, also, and the RO should afford 
him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA skin/scar examination to 
determine the current nature and severity 
of the veteran's cystic acne with 
residual scarring.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  The examiner should take 
unretouched color photographs.  All 
clinical findings should be reported in 
detail.  

As regards the veteran's acne scarring, 
the examiner should specifically address 
whether the veteran has complete or 
exceptionally repugnant deformity of one 
side of face, or marked or repugnant 
bilateral disfigurement.  The examiner 
should also indicate whether there is 
tissue loss, cicatrization, marked 
discoloration, color contrast, or the 
like.  

As regards any active cystic acne, the 
examiner should specifically indicate 
whether the veteran suffers from any 
active cystic acne as a disability 
separate from his acne scarring; if so, 
whether such condition is productive of 
exfoliation, exudation or itching, 
extensive lesions, systemic or nervous 
manifestations, ulceration, and/or 
crusting; and, if so, to what degree and 
affecting what particular areas.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After completion of the foregoing 
requested development, and after 
completion of any other indicated 
development, the RO should consider the 
veteran's claim for an increased rating 
for service-connected cystic acne in 
light of all pertinent evidence of record 
and legal authority.  In adjudicating the 
claim, the RO should consider and address 
all potentially applicable diagnostic 
codes, and render a specific 
determination as to whether separate 
evaluations are warranted for acne 
scarring (pursuant to Diagnostic Code 
7800) and active acne (pursuant to 
Diagnostic Code 7806), consistent with 
the Esteban decision, cited to above.  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

6.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, he and his attorney must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
comply with an order of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




